Citation Nr: 1000101	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to June 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence regarding continuity of symptomatology and a 
nexus between any current low back disability and service 
weighs against the claim.

2.  The evidence regarding continuity of symptomatology and a 
nexus between any current left knee disability and service 
weighs against the claim.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A left knee disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2005.  In December 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, in light of the following decision 
which finds that a preponderance of evidence is against the 
Veteran's claims, any questions as to the appropriate 
disability rating and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record includes the Veteran's service 
treatment records, as well as post-service private medical 
records.  The evidence of record also includes a February 
2007 report of VA examination.  That examination was 
performed by a medical professional, based on a review of 
claims file and solicitation of pertinent history and 
symptomatology from the Veteran.  The examiner performed a 
thorough examination of the Veteran, and included diagnoses 
and rationales consistent with the examination and record.  
The Board finds that it is adequate to evaluate the claim on 
appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced the 
Veteran in the adjudication of this appeal.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background & Analysis

Service treatment records dated in August 1982 and July 1989 
reflect that the Veteran complained of low back pain.  
Service treatment records dated in January 1980, January 
1985, and October 1986 reflect that the Veteran complained of 
left knee pain.  However, reports of Medical Examination 
dated in January 1985, February 1985, May 1988, and September 
1991 reflect that the Veteran's lower extremities and spine 
were clinically evaluated as normal.  

While no chronic disability of the low back or left knee was 
diagnosed in service, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran maintains that he experienced symptoms of low 
back and left knee pain continuously since service.  The 
Veteran is competent to describe his symptoms, such as pain.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  However, after service, 
there is no record of complaint of or treatment for low back 
symptoms until September 1996, several years after discharge 
from active duty.  At that time, he reported that he injured 
his back while camping, when he fell in a creek and struck 
his tailbone on a rock.  The following month, the Veteran was 
treated again for low back pain, thought to be sciatica.  The 
Veteran attributed that injury to wearing old boots during a 
training exercise.  Following that, there is no further 
record of treatment until January 2002, when the Veteran 
reported back pain due to a snowboarding injury.  

There is no record of complaint of or treatment for left knee 
symptoms until the Veteran filed his claim in June 2005, more 
than a decade after separation from active duty.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, we find that an assertion of chronicity and/or 
continuity is less reliable than the findings at service 
separation and the silence of the record for several years 
after separation from active duty.  In so finding, the Board 
does not hold that corroboration is required.  Rather, we 
find the Veteran's assertions to be less credible than the 
normal contemporaneous record after service.  

In addition, the Board notes that the Veteran's September 
1996 account, reported to his physician, is more credible 
than his current account.  In weighing the conflicting 
evidence provided by the Veteran at various times, the point 
in time in which the evidence was created is important 
because a recounting of an event which is closer to the time 
that event occurred is naturally less likely to be diluted by 
the shortcomings of human memory.  Thus, the 
contemporaneousness of the 1996 account is significant.  
Furthermore, because the Veteran was seeking medical 
treatment, it seems likely that he would report the event 
carefully and accurately so that the treating physician would 
have a fully-informed history of the injury and provide 
appropriate treatment.  In contrast, when the Veteran 
presented his story to VA, he was seeking VA benefits rather 
than medical treatment.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider 
the personal interest a claimant has in his or her own case, 
but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Simply put, the 
September 1996 report is more convincing than the Veteran's 
later statements made in support of a claim for monetary 
benefits.  

Also pertinent to the matters of continuity of symptomatology 
and nexus, the Veteran underwent a VA examination in February 
2007.  He reported the onset of low back pain in the 1980's 
after he loaded missiles and changed a flat tire in service.  
He stated that he has had numerous problems over the years.  
The examiner noted that the Veteran's post-service medical 
records showed several episodes of low back pain, including 
several falls.  

Following physical examination, the examiner diagnosed lumbar 
strain with no evidence of radiculopathy, as well as left 
knee patellar subluxation.  The examiner opined that there is 
no evidence of ongoing chronic spine impairment caused by 
service.  The examiner reasoned that the Veteran appeared to 
have had similar episodes of low back strain over the years.  
The examiner stated that, sometimes the precipitators were 
significant enough to cause low back strain in and of 
themselves, but other times they would occur without much 
provocation.  

Regarding the knee, the examiner opined that that it is not 
at least as likely as not, less than 50 percent probability, 
that the current knee disability was caused by or a result of 
service.  The examiner reasoned that a left knee disability 
was never mentioned in any of the previous medical records, 
either during military or afterwards.  

The Board finds that the opinion of the February 2007 
examiner further supports its conclusion that the Veteran's 
current low back disability had its onset several years after 
service, and his current left knee disability had its onset 
more than a decade after service.  Significantly, there is no 
medical opinion that purports to relate either disability to 
service.  While examiners have noted the Veteran's history of 
injury in service, notation of history does not equate to a 
conclusive opinion.  

In sum, the evidence deemed most credible by the Board 
demonstrates that the Veteran's current low back and left 
knee disabilities had their onset after service.  The 
criteria for service connection are therefore not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b)(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

The Veteran has claimed that he incurred bilateral hearing 
loss as a result of working on the flight lines during his 
period of active service.  

The Veteran submitted a January 2007 letter from Dr. K.K. 
reflecting sloping to a mild hearing loss at 8000 Hertz (Hz) 
bilaterally.  A January 2008 letter from Dr. D.K.A. reflects 
high-frequency sensory-neural hearing loss in both ears.  

In light of the evidence of record, the Board believes that 
VA's duty to assist the Veteran requires a VA audiological 
examination to evaluate the Veteran's claim that he currently 
suffers from hearing loss disability, and obtain an opinion 
of the etiology of any such disability.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hearing loss 
disability is causally related to the 
Veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

2.  After completion of the above, 
review the expanded record, and 
undertake a merits analysis of the 
claim of service connection for 
bilateral hearing loss disability.  
Unless the benefit sought is granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


